

115 HR 3125 IH: Ambassador Ebenezer D. Bassett Commemorative Stamp Act
U.S. House of Representatives
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3125IN THE HOUSE OF REPRESENTATIVESJune 29, 2017Ms. DeLauro introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo provide for the issuance of a commemorative postage stamp in honor of Ebenezer D. Bassett, the
			 first African-American diplomat.
	
 1.Short titleThis Act may be cited as the Ambassador Ebenezer D. Bassett Commemorative Stamp Act. 2.Ebenezer D. Bassett commemorative postage stamp (a)IssuanceThe Postmaster General shall issue a commemorative postage stamp in honor of Ebenezer D. Bassett.
 (b)RequirementsSuch stamp shall— (1)be issued in the denomination used for first class mail up to one ounce in weight;
 (2)bear such designs as the Postmaster General shall determine; and (3)be placed on sale as soon as practicable after the date of the enactment of this section and shall be sold for such period thereafter as the Postmaster General shall determine.
				